Broyles, C. J.
The accused was indicted for the offense of murder and was convicted of voluntary manslaughter. He made a statement to the jury, but introduced no evidence. The uncontradicted evidence adduced by the State demanded a verdict of murder, and the statement of the accused to the jury showed no legal justification for the killing and fully authorized his conviction of murder. Under these facts he will not be heard to complain that he was convicted of a lesser grade of homicide. Lewis v. State, 17 Ga. App. 195 (86 S. E. 413).

Judgment affirmed.


Luke and Bloodworth, JJ., concur.